
	

113 S1379 IS: Federal Communications Commission Consolidated Reporting Act of 2013
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1379
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to
		  consolidate the reporting obligations of the Federal Communications Commission
		  in order to improve congressional oversight and reduce reporting
		  burdens.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Consolidated Reporting Act of 2013.
		2.Communications marketplace
			 reportTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the
			 end the following:
			
				13.Communications marketplace report
					(a)In generalIn the last quarter of every even-numbered
				year, the Commission shall publish on its website and submit to the Committee
				on Energy and Commerce of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate a report on the state of
				the communications marketplace.
					(b)ContentsEach report required by subsection (a)
				shall—
						(1)assess the state of competition in the
				communications marketplace, including competition to deliver voice, video,
				audio, and data services among providers of telecommunications, providers of
				commercial mobile service (as defined in section 332), multichannel video
				programming distributors (as defined in section 602), broadcast stations,
				providers of satellite communications, Internet service providers, and other
				providers of communications services;
						(2)assess the state of deployment of
				communications capabilities, including advanced telecommunications capability
				(as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C.
				1302)), regardless of the technology used for such deployment, including
				whether advanced telecommunications capability is being deployed to all
				Americans in a reasonable and timely fashion;
						(3)assess whether laws, regulations, or
				regulatory practices (whether those of the Federal Government, States,
				political subdivisions of States, Indian tribes or tribal organizations (as
				such terms are defined in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b)), or foreign governments) pose a
				barrier to competitive entry into the communications marketplace or to the
				competitive expansion of existing providers of communications services;
						(4)describe the agenda of the Commission for
				the next 2-year period for addressing the challenges and opportunities in the
				communications marketplace that were identified through the assessments under
				paragraphs (1) through (3); and
						(5)describe the actions that the Commission
				has taken in pursuit of the agenda described pursuant to paragraph (4) in the
				previous report submitted under this section.
						(c)Special requirements
						(1)Assessing competitionIn assessing the state of competition under
				subsection (b)(1), the Commission shall consider all forms of competition,
				including the effect of intermodal competition, facilities-based competition,
				and competition from new and emergent communications services, including the
				provision of content and communications using the Internet.
						(2)Assessing deploymentIn assessing the state of deployment under
				subsection (b)(2), the Commission shall compile a list of geographical areas
				that are not served by any provider of advanced telecommunications
				capability.
						(3)International comparisons and demographic
				informationThe Commission
				may use readily available data to draw appropriate comparisons between the
				United States communications marketplace and the international communications
				marketplace and to correlate its assessments with demographic
				information.
						(4)Considering small businessesIn assessing the state of competition under
				subsection (b)(1) and regulatory barriers under subsection (b)(3), the
				Commission shall consider market entry barriers for entrepreneurs and other
				small businesses in the communications marketplace in accordance with the
				national policy under section
				257(b).
						.
		3.Consolidation of redundant reports;
			 conforming amendments
			(a)ORBIT Act ReportSection 646 of the Communications Satellite
			 Act of 1962 (47 U.S.C. 765e) is repealed.
			(b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C.
			 703) is repealed.
			(c)International Broadband Data
			 ReportSection 103 of the
			 Broadband Data Improvement Act (47 U.S.C. 1303) is amended—
				(1)by striking subsection (b); and
				(2)by redesignating subsections (c) through
			 (e) as subsections (b) through (d), respectively.
				(d)Status of Competition in the Market for the
			 Delivery of Video Programming ReportSection 628 of the Communications Act of
			 1934 (47 U.S.C. 548) is amended—
				(1)by striking subsection (g);
				(2)by redesignating subsection (j) as
			 subsection (g); and
				(3)by transferring subsection (g) (as
			 redesignated) so that it appears after subsection (f).
				(e)Report on Cable Industry Prices
				(1)In generalSection 623 of the Communications Act of
			 1934 (47 U.S.C. 543) is amended—
					(A)by striking subsection (k); and
					(B)by redesignating subsections (l) through
			 (n) as subsections (k) through (m), respectively.
					(2)Conforming amendmentSection 613(a)(3) of the Communications Act
			 of 1934 (47 U.S.C. 533(a)(3)) is amended by striking 623(l) and
			 inserting 623(k).
				(f)Triennial Report Identifying and
			 Eliminating Market Entry Barriers for Entrepreneurs and Other Small
			 BusinessesSection 257 of the
			 Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection
			 (c).
			(g)Section 706 ReportSection 706 of the Telecommunications Act
			 of 1996 (47 U.S.C. 1302) is amended—
				(1)in subsection (b)—
					(A)in the last sentence, by striking If
			 the Commission’s determination is negative, it and inserting If
			 the Commission determines in its report under section 14 of the Communications
			 Act of 1934 that advanced telecommunications capability is not being deployed
			 to all Americans in a reasonable and timely fashion, the Commission;
			 and
					(B)by striking the first and second
			 sentences;
					(2)by striking subsection (c);
				(3)in subsection (d), by striking this
			 subsection and inserting this section; and
				(4)by redesignating subsection (d) as
			 subsection (c).
				(h)State of Competitive Market Conditions with
			 respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications
			 Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and
			 second sentences.
			(i)Previously eliminated annual
			 report
				(1)In generalSection 4 of the Communications Act of 1934
			 (47 U.S.C. 154) is amended—
					(A)by striking subsection (k); and
					(B)by redesignating subsections (l) through
			 (o) as subsections (k) through (n), respectively.
					(2)Conforming amendmentsThe Communications Act of 1934 (47 U.S.C.
			 151 et seq.) is amended—
					(A)in section 9(i), by striking In the
			 Commission’s annual report, the Commission shall prepare an analysis of its
			 progress in developing such systems and and inserting The
			 Commission; and
					(B)in section 309(j)(8)(B), by striking the
			 last sentence.
					(j)Additional outdated reportsThe Communications Act of 1934 (47 U.S.C.
			 151 et seq.) is amended—
				(1)in section 4—
					(A)in subsection (b)(2)(B)(ii), by striking
			 and shall furnish notice of such action and all that follows
			 through subject of the waiver; and
					(B)in subsection (g), by striking paragraph
			 (2);
					(2)in section 215—
					(A)by striking subsection (b); and
					(B)by redesignating subsection (c) as
			 subsection (b);
					(3)in section 227(e), by striking paragraph
			 (4);
				(4)in section 309(j)—
					(A)by striking paragraph (12); and
					(B)in paragraph (15)(C), by striking clause
			 (iv);
					(5)in section 331(b), by striking the last
			 sentence;
				(6)in section 336(e), by amending paragraph
			 (4) to read as follows:
					
						(4)ReportThe Commission shall annually advise the
				Congress on the amounts collected pursuant to the program required by this
				subsection.
						;
				(7)in section 339(c), by striking paragraph
			 (1);
				(8)in section 396—
					(A)by striking subsection (i);
					(B)in subsection (k)—
						(i)in paragraph (1), by striking subparagraph
			 (F); and
						(ii)in paragraph (3)(B)(iii), by striking
			 subclause (V);
						(C)in subsection (l)(1)(B), by striking
			 shall be included and all that follows through The audit
			 report; and
					(D)by striking subsection (m);
					(9)in section 398(b)(4), by striking the third
			 sentence;
				(10)in section 624A(b)(1)—
					(A)by striking Report; regulations and
			 inserting Regulations;
					(B)by striking Within 1 year
			 after and all that follows through on means of assuring
			 and inserting The Commission shall issue such regulations as are
			 necessary to assure; and
					(C)by striking Within 180 days
			 after and all that follows through to assure such
			 compatibility.; and
					(11)in section 713, by striking subsection
			 (a).
				4.Effect on authorityNothing in this Act or the amendments made
			 by this Act shall be construed to expand or contract the authority of the
			 Federal Communications Commission.
		
